Citation Nr: 9926827	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  95-09 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a bilateral foot disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel



INTRODUCTION

The veteran had verified active service from December 1984 to 
March 1994, with an additional period of active service in 
excess of ten years.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which granted service connection for a 
bilateral foot disorder and assigned a noncompensable 
evaluation.  The veteran appealed that decision with respect 
to the noncompensable evaluation assigned.

This matter was previously before the Board.  In a decision 
rendered in April 1997, the Board granted an increased 
evaluation to 10 percent for the veteran's service-connected 
bilateral foot disorder, characterized as plantar fascitis 
with os trigonum. The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a March 1998 Order, the Court vacated the Board's April 
1997 decision and remanded the matter back to the Board for 
development consistent with the parties' Joint Motion for 
Remand and a Suspension of Proceedings (Joint Motion).  In 
July 1998, the Board then remanded the case to the RO for 
further development.  That development has been completed, 
and the case is once again before the Board for review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Prior to December 23, 1998, the veteran's right foot 
disability was manifested by mild tenderness involving the 
insertion of the plantar fascia into the calcaneus, severe 
limitation of motion of the ankle, and X-ray evidence of 
osteo trigonum, and was productive of moderate impairment.

3.  Prior to December 23, 1998, the veteran's left foot 
disability was manifested by mild tenderness involving the 
insertion of the plantar fascia into the calcaneus, severe 
limitation of motion of the ankle, and X-ray evidence of 
osteo trigonum, and was productive of moderate impairment.

4.  For the period on or after December 23, 1998, the 
veteran's bilateral foot disability was manifested by no more 
than mild pes cavus.



CONCLUSIONS OF LAW

1.  Prior to December 23, 1998, a separate 10 percent 
evaluation is warranted for the veteran's right foot 
disability.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.26, 4.40-4.46, 4.71a, Diagnostic Code 5284 
(1998).

2.  Prior to December 23, 1998, a separate 10 percent 
evaluation is warranted for the veteran's left foot 
disability.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R.  
§§ 4.1-4.14, 4.26, 4.40-4.46, 4.71a, Diagnostic Code 5284 
(1998).

3.  Since December 23, 1998, the criteria for a compensable 
evaluation for a bilateral foot disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.26, 4.40-4.46, 4.71a, Diagnostic Code 5278 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a January 1995 rating decision, the RO granted service 
connection for a bilateral foot disability, characterized as 
plantar fascitis with os trigonum.  The RO assigned a 
noncompensable evaluation with an effective dated of April 
1994.  
The veteran appealed that decision with respect to the 
noncompensable evaluation.  The Board rendered a decision in 
April 1997 that granted an increased evaluation to 10 percent 
for this disability.  In a March 1998 Order, however, the 
Court vacated the Board's April 1997 decision and remanded 
the matter back to the Board for development consistent with 
the parties' Joint Motion.  As this is a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings may be assigned 
for separate periods of time based on the facts found, a 
practice known as "staging."  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

The veteran's claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a), which gives rise to the VA's duty 
to assist.  See Fenderson, 12 Vet. App. at 127 (applying duty 
to assist under 38 U.S.C.A. § 5107(a) to initial rating 
claims).  Under these circumstances, the VA must attempt to 
obtain all such medical evidence as is necessary to evaluate 
the severity of the veteran's disability from the effective 
date of service connection through the present.  See 
Fenderson, 12 Vet. App. at 125-127, citing Goss v. Brown, 9 
Vet. App. 109, 114 (1996); Floyd v. Brown, 9 Vet. App. 88, 98 
(1996); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See 
also 38 C.F.R. § 4.2 (ratings to be assigned "in the light 
of the whole recorded history.")  The Board finds that all 
relevant evidence has been obtained and that no further duty 
is required under the provisions of 38 U.S.C.A. § 5107.

In assigning the initial noncompensable evaluation, the RO 
considered a VA examination report dated in October 1994.  In 
that report, the examiner recorded the veteran's complaint 
that he suffered from a sharp knife-like sensation in the 
heels of both feet when walking.  A physical examination 
revealed that the dorsalis pedis and posterior tibial pulses 
were 2+ bilaterally, and the capillary filling time was 
within normal limits.  The ankles demonstrated a severe 
decrease in dorsiflexion bilaterally.  The subtalar joint 
also showed a decrease in range of motion.  No tenderness of 
the metatarsal phalangeal joints was reported, but there was 
mild tenderness involving the insertion of the plantar fascia 
into the calcaneus.  X-rays of the feet revealed a large 
osteo trigonum bilaterally.  Based on these findings, the 
diagnoses were (1) bilateral pes cavus, (2) os trigonum, and 
(3) plantar fascitis. 

Following the Board's remand, the veteran was afforded an 
additional VA examination on December 23, 1998.  The report 
from that examination noted the veteran was currently 
employed at the United States Postal Service, which required 
a lot of walking.  At the time of examination the veteran had 
no current complaints about his feet.  He denied any problem 
with walking or standing and reported no history of flare-up.  
According to the veteran, this improvement began two months 
prior as a result of having been started on Naproxen.  On 
physical examination, the veteran stood straight, had good 
posture and walked with a normal gait.  While standing, both 
feet were plantigrade with mild cavus deformity.  Both heels 
were positioned neutrally.  The veteran was able to stand on 
his heels and toes without complaints of pain.  No symptoms 
were reported with applying pressure on both heel-pads by 
hitting the floor.  All toes were straight and the skin 
appeared healthy.  Plantar fascia and heel-pads were 
nontender, and extension of the toes did not produce pain in 
either heel.  Both ankles demonstrated full range of motion, 
and ankle pulses were palpable.  X-rays revealed mild cavus 
deformity with minimal metatarsus adductus of the first 
metatarsal.  No evidence of os trigonum was present.  The 
diagnoses were mild cavus of both feet, with mild metatarsus 
adductus and os trigonum, and no evidence of plantar 
fasciitis.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-56 (1990).

The Board, as did the RO, evaluated the veteran's bilateral 
foot disability as one disability under Diagnostic Code 5284, 
which refers to "other foot injuries."  Under this code 
provision, a 10 percent evaluation is assigned for a moderate 
disability, a 20 percent evaluation for a moderately severe 
disability, and a 30 percent evaluation for a severe 
disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.

In applying Diagnostic Code 5284, the Joint Motion noted that 
the Board failed to consider whether the veteran should be 
awarded separate 10 percent ratings for each foot disability.  
The Board also failed to consider the provisions of 38 C.F.R. 
§ 4.26, which refers to the bilateral factor.  Under this 
regulation, when a partial disability results from disease or 
injury of both arms, or of both legs, or of paired skeletal 
muscles, the ratings for the disabilities of the right and 
left sides will be combined as usual, and 10 percent of this 
value will be added (i.e., not combined) before proceeding 
with further combinations, or converting to degree of 
disability.  However, the Board notes that "[t]he bilateral 
factor is not applicable unless there is partial disability 
of compensable degree in each of 2 paired extremities, or 
paired skeletal muscles."  38 C.F.R. § 4.26.

Based on the foregoing, the Board finds that separate 10 
disability ratings are appropriate under Diagnostic Code 5284 
for each of the veteran's right and left foot disabilities 
for the period from the April 1994 effective date until the 
VA examination report dated on December 23, 1998.  As the 
veteran is entitled to separate compensable ratings for each 
foot disability, the bilateral factor pursuant to 38 C.F.R. 
§ 4.26 is applicable.  Accordingly, when the RO effectuates 
this Board decision, it must also apply the bilateral factor 
in determining the monetary award for these disabilities.

The Board also finds that no other potentially applicable 
Diagnostic Code affords the veteran a higher evaluation for 
either foot disability throughout this period.  As the 
veteran has been diagnosed with bilateral pes cavus, the 
Board has considered Diagnostic Code 5278.  This Diagnostic 
Code provides a noncompensable evaluation for slight pes 
cavus; a 10 percent evaluation for bilateral pes cavus where 
the great toe is dorsiflexed, where there is some limitation 
of dorsiflexion at the ankle, and where there is definite 
tenderness under the metatarsal heads; and a 30 percent 
evaluation for bilateral pes cavus with all toes tending to 
dorsiflexion, limitation of dorsiflexion at the ankle to 
right angle, shortened plantar fasciae, and marked tenderness 
under the metatarsal heads.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5278.  

However, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
either foot disability under Diagnostic Code 5278.  The Board 
recognizes that the October 1994 VA examination report noted 
a severe decrease in range of motion for each ankle.  
Nevertheless, neither foot disability exhibited tenderness of 
the metatarsal phalangeal joints or a shortening of the 
plantar fascia, as required for a 30 percent evaluation under 
Diagnostic Code 5278.  Therefore, Diagnostic Code 5278 does 
not afford the veteran an evaluation in excess of 10 percent 
for the veteran's bilateral foot disability.

The Board further notes that a 10 percent evaluation is the 
highest evaluation assignable for hallux rigidus (ratable as 
hallux valgus) under Diagnostic Code 5281.  Moreover, in the 
absence of evidence of pes planus or malunion or nonunion of 
tarsal or metatarsal bones, an evaluation higher than 10 
percent is not assignable under Diagnostic Codes 5276 or 
5283, respectively.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5276, 5281, 5283 (1998).  Accordingly, in the absence of 
evidence of more severe symptomatology, the Board finds that 
each foot disability is most appropriately rated as 10 
percent disabling under Diagnostic Code 5284 for the period 
from the April 1994 effective date until December 23, 1998.

The VA examination report dated on December 23, 1998, 
however, showed that the veteran no longer had plantar 
fascitis.  Rather, the only diagnosis pertained to pes cavus 
in addition to the radiograph finding of an os trigonum.  
Therefore, as of December 23, 1998, the Board finds that the 
veteran's bilateral foot disability would be most 
appropriately evaluated under Diagnostic Code 5278.  As noted 
above, this Diagnostic Code provides a noncompensable 
evaluation for slight pes cavus; and a 10 percent evaluation 
for either unilateral or bilateral pes cavus where the great 
toe is dorsiflexed, where there is some limitation of 
dorsiflexion at the ankle, and where there is definite 
tenderness under the metatarsal heads.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5278.  

The VA examination report dated on December 23, 1998, 
characterized the veteran's pes cavus as only "mild" in 
degree, which is consistent with a noncompensable evaluation 
under Diagnostic Code 5278.  The only clinical findings 
contained in that report included X-rays evidence of mild 
cavus deformity and an os trigonum with minimal metatarsus 
adductus of the first metatarsal.  Moreover, the veteran 
denied any current problem with respect to either foot.  
Thus, as of December 23, 1998, the preponderance of the 
evidence is against a compensable evaluation for the 
veteran's bilateral foot disability under Diagnostic Code 
5278.

In conclusion, the Board finds that staged ratings for the 
veteran's bilateral foot disability are appropriate in this 
case.  See Fenderson, supra.  Prior to December 1998, a 
separate 10 disability rating should be assigned for each of 
the veteran's right and left foot disabilities.  However, as 
of December 23, 1998, the preponderance of the evidence is 
against a compensable evaluation for the veteran's bilateral 
foot disability.  

The Board also finds, as did the RO, that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating standards.  See 38 C.F.R. § 3.321(b)(1) 
(1998).  There is no objective evidence indicating that 
either of the veteran's foot disabilities have markedly 
interfered with his earning capacity or employment status, or 
that they have necessitated frequent periods of 
hospitalization.  The veteran recently stated that he was 
employed with the United States Postal Service, but made no 
mention that either foot disability inhibited his ability to 
perform duties required for that job.  Under these 
circumstances, the Board finds that criteria for submission 
for assignment of an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996); Shipwash v. Brown 8 Vet. 
App. 218, 227 (1995).



ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, a separate 10 percent evaluation prior to 
December 23, 1998, for a right foot disability is granted.

Subject to the laws and regulations governing the payment of 
monetary benefits, a separate 10 percent evaluation prior to 
December 23, 1998, for a left foot disability is granted.

Since December 23, 1998, a compensable evaluation for a 
bilateral foot disability is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

